                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

DONALD WAYNE DWYER,
ADC #145533                                                                  PLAINTIFF

V.                          CASE NO. 3:19-CV-199-DPM-BD

ANTHONY CARTER, et al.                                                    DEFENDANTS

                                         ORDER

       Mail sent from the Court to Plaintiff Donald Dwyer has been returned as

“undeliverable,” with a notation that Mr. Dwyer is “not here.” (Docket entries #4, #5) A

plaintiff, such as Mr. Dwyer, who is proceeding without the help of a lawyer is required

to promptly notify the Court of any change in address. Local Rule 5.5(c)(2). Therefore,

Mr. Dwyer is directed to notify the Court of his current address within 30 days of this

order. Failure to comply with this order may result in dismissal of this lawsuit under

Local Rule 5.5(c)(2).

       IT IS SO ORDERED, this 5th day of August, 2019.



                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
